DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on 04/13/2021 have been fully considered but they are not persuasive. 
Claim Rejections – 35 USC § 102
Claims 15-17 and 20 were rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Wulfman et al. (US 20020007190) (hereinafter Wulfman).
Applicant argues that the distal end of the frame of Wulfman fails to have or include “a distal upright” and further argues that the “distal upright” must be a separate element from the frame. Examiner respectfully disagrees. The claim in the instant application does not indicate that the distal upright is a separate element from the rest of the device and under broadest reasonable interpretation, the base is interpreted as the flat, recessed surface of the frame in Wulfman. The “distal upright” is interpreted as the at least one of the two projections extending upward form the base of the frame.
Applicant argues that Wulfman fails to disclose that the “movable tray” is “slidably coupled” to at least one frame rail and further argues that Wulfman teaches that the motor assembly (506) “engages rails to permit axial translation” (para. 0077) and that the features indicate that the motor assembly is driven along the rails. Examiner respectfully disagrees. As Applicant has noted, the “movable tray”  “engages the first and second rails to permit axial translation” (para. 0077) in order to move from the proximal most end of the rails to the distal most end of the rails. The Examiner notes that per Merriam-Webster Dictionary, the term “slide” means to move smoothly along a surface. The “movable tray” of 
Applicant argues that Wulfman cannot anticipate claim 15 as a 35 USC § 102 rejection because the 35 USC § 103 rejection of independent claims 1 and 10 state that Wulfman fails to teach the following limitation: “a movable tray slidably coupled to the at least one frame rail”, as required by claim 15.
Examiner respectfully disagrees. In the 35 USC § 102 rejection of independent claim 15 in view of Wulfman, a guidewire management device was claimed, comprising a movable tray. The movable tray was interpreted as motor assembly (506) of Wulfman. In the 35 USC § 103 rejection of independent claims 1 and 10 in view of Wulfman, an atherectomy system was claimed comprising an atherectomy apparatus including a drive housing. The drive housing was interpreted as the motor assembly (506) of Wulfman. Since the motor assembly of Wulfman cannot be interpreted as two separate features of the claimed invention, the following limitation had to be interpreted in a different manner.
Applicant argues that Wulfman fails to teach that the proximal upright and distal upright are “integrally formed with the base”, as required by claim 20. Examiner respectfully disagrees. The language “integrally formed” does not mean “seamlessly formed” but is interpreted as pieces that are put together to form a whole unit. The Office submits that the device of Wulfman meets the structural limitations of the claim because the proximal upright in Wulfman is a piece connected to the proximal end of the frame, which forms the guidewire management device. 
Applicant further argues that Wulfman fails to disclose the limitations set forth in the amended independent claim 15 such as “the proximal upright and the distal upright extend upward from a proximal end and a distal end of the base, respectively”, “the proximal upright includes a tall portion and a short portion disposed alongside the tall portion”, or “a guidewire locking element secured to the tall portion of the proximal upright”. The Examiner disagrees. The proximal upright extends upward from 

    PNG
    media_image1.png
    547
    669
    media_image1.png
    Greyscale

Modified Fig. [2b] of Wulfman
Claim Rejections – 35 USC § 103
Claims 1-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wulfman et al. (US 20020007190) (hereinafter Wulfman) in view of Wallace et al. (US 20130035537) (hereinafter Wallace).
Applicant argues that it would not have been obvious to combine Wallace and Wulfman because Wallace fails to teach a material removal system and/or a cutter assembly as taught by Wulfman nor an atherectomy system. The Examiner respectfully disagrees. First, both Wulfman and Wallace are both apparatuses used to translate a device along a frame. Second, Wulfman discloses all of the limitations set forth for the both the atherectomy apparatus and the guidewire management device, 
Applicant further argues that Wulfman in view of Wallace fails to disclose the limitations set forth in the amended independent claims 1 and 10 including “the proximal upright includes a tall portion and a short portion extending laterally from the tall portion” or “the first frame rail is attached to the tall portion of the proximal upright and the second frame rail is attached to the short portion of the proximal upright”, as required by claim 1, and “a proximal upright extending upward from the base at a proximal end of the base, a distal upright extending upward from the base at a distal end of the base, and at least one frame rail extending longitudinally from the proximal upright to the distal upright”, or “the drive housing includes a slot configured to receive the proximal portion of the guidewire”, as required in claim 10. 
Examiner respectfully disagrees. First, regarding the limitations on the tall and short portions of the proximal upright and the proximal/distal uprights extending upward from the base of the frame, please see the response to arguments for claim 15 above. 

Third, regarding the following limitation as required by amended claim 10:  “the drive housing includes a slot configured to receive the proximal portion of the guidewire”. The drive housing [interpreted as the motor assembly (506) of Wulfman] is configured to receive the guidewire and shown in Fig. 2 of Wulfman, the guidewire passes through the motor assembly (506) and exits from the distal face of the motor assembly (para. 0079); therefore there has to be an opening for the guidewire to pass through. The Examiner further notes that the term “portion” is interpreted as a part of a whole. Since a portion of the guidewire (i.e., portion exiting distal face of motor assembly) is distal to the portion of the guidewire within the drive housing, it can be considered a proximal portion of the guidewire. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Wulfman et al. (US 20020007190) (hereinafter Wulfman).
Regarding claim 15, Wulfman discloses a guidewire management device (tracking unit (14)) (see Modified Fig. 2 below), comprising: 
a frame (frame of tracking unit (14)) (see Modified Fig. 2[a] below) including a base (bed (504)) (see Modified Fig. 2[a] below), a proximal upright (see Modified Fig. 2[a] below), a distal upright (see Modified Fig. 2[a] below), and at least one frame rail (rails (502)) (see Modified Fig. 2[a] below; para. 0077) extending from the proximal upright to the distal upright; 
wherein the proximal upright and the distal upright extend upward from a proximal end and a distal end of the base (bed (504)) (see Mod. Fig. 2[a] below), respectively, wherein the proximal upright includes a tall portion and a short portion disposed alongside the tall portion (see Mod. Fig. 2[b] below);
a movable tray (motor assembly (506)) (see Fig. 2) slidably coupled to the at least one frame rail (502) (see Fig. 2) (para. 0077).
a guidewire locking element (guide wire brake system (22)) (see Modified Fig. 2 below) secured to the tall portion of the proximal upright [see Mod. Fig. 2[b] below) (para. 0078).

    PNG
    media_image2.png
    797
    699
    media_image2.png
    Greyscale

Modified Fig. 2[a] of Wulfman

    PNG
    media_image1.png
    547
    669
    media_image1.png
    Greyscale

Modified Fig. 2[b] of Wulfman
Regarding claim 16, Wulfman discloses wherein the at least one frame rail (502) (see Modified Fig. 2[a] above) is oriented substantially parallel to the base (504) (see Modified Fig. 2[a] above).
Regarding claim 17, Wulfman discloses wherein the guidewire locking element (22) (see Modified Fig. 2[a] above) includes an aperture (labeled above in Modified Fig. 2[a]) passing through the proximal upright generally parallel to the base (504) (see Modified Fig. 2 above).
Regarding claim 20, Wulfman discloses wherein the proximal upright and the distal upright are integrally formed with the base (see Modified Fig. 2[a] of Wulfman above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wulfman et al. (US 20020007190) (hereinafter Wulfman) in view of Wallace et al. (US 20130035537) (hereinafter Wallace).
Regarding claim 1, Wulfman discloses an atherectomy system (intraluminal material removal system; abstract), comprising: 
an atherectomy apparatus (device (600)) (Fig. 5; para. 0080 lines 15-17) including a drive housing (motor assembly (506)) (Fig. 2; para. 0077), a catheter shaft (catheter (40)) (Fig. 5) extending distally from the drive housing (506) (para. 0068 and 0088), and a rotatable drive shaft (rotating drive shaft (25)) (Fig. 4)  extending within the catheter shaft (40) (Fig. 5) and operably coupled to the drive housing (506) (para. 0080), the rotatable drive shaft (25) having a guidewire lumen (lumen located inside the rotating drive shaft (see Fig. 4)) configured to receive a guidewire; and 
a guidewire management device (tracking unit (14)) (Fig. 2) comprising: 
a frame  (frame of tracking unit (14))including a base (504), a proximal upright extending upward from the base (see Mod. Fig. 2[a] above), a distal upright extending upward from the base (see Mod. Fig. 2[a] above), a first and second frame rail extending longitudinally along the base, parallel to each other (see Fig. 2 of Wulfman);
wherein the proximal upright includes a tall portion and a short portion extending laterally from the tall portion (see Mod. Fig. 2[b] above);
wherein the first frame rail is attached to the tall portion of the proximal upright and the second frame rail is attached to the short portion of the proximal upright [by way of their common connection to the guidewire locking element] (see Mod. Fig. 2[b] above); Note: the term “attached to” does not mean “directly attached”. The term “attached to” indicates that or by way of their common connection to something else.
a guidewire locking element (guide wire brake system (22)) (Fig. 2) fixed to the frame (para. 0078); 
Wulfman discloses all of the limitations disclosed above including an atherectomy apparatus and a guidewire management device with a frame, two rails, and a guidewire locking element. However, Wulfman fails to disclose a movable tray slidably coupled to the first and second frame rail and wherein the drive housing is releasably secured to the movable tray.
Wallace teaches a robotic instrument driver comprised of a robotic catheter system comprising drive housings (sheath instrument (62) and catheter instrument (61)) (Fig. 6B) (para. 0089) wherein the system has sterile adaptors (41) and a movable tray (mounting plates (37, 38)) (Fig. 6B and 7A) slidably coupled to the first and second frame rails (leadscrew (45, 46)) (para. 0095 and 0099) and wherein the drive housing (61,62) (Figs. 7A and 7B) is releasably secured to the movable tray (mounting plates (37,38)) by the sterile adaptors (41) (Figs. 7A and 7B) (para. 0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the drive housing in Wulfman to include the movable tray and sterile adaptors of Wallace in order to allow the atherectomy apparatus to be removably mounted onto the guidewire management device via a sterile adaptor (para. 0094 and 0095 of Wallace) so that the atherectomy apparatus may be replaced by a new, sterile apparatus after use without disposal of the guidewire management device.
Regarding claim 2, Wulfman substantially discloses the invention as claimed above and further discloseswherein the guidewire locking element (22) (Fig. 2) is configured to slidably receive the guidewire (para. 0078 and 0079).
Regarding claim 3, Wulfman substantially discloses the invention as claimed above and further discloseswherein the guidewire locking element (22) (Fig. 2) is configured to selectively secure the guidewire in place relative to the frame (frame of tracking unit (14)) (para. 0078).
Regarding claim 4, Wulfman substantially discloses the invention as claimed above and further discloses wherein selectively securing the guidewire in place relative to the frame prevents both longitudinal and rotational movement of the guidewire relative to the frame (see Fig. 2) (para. 0069 and 0078).
Regarding claim 5, Wulfman substantially discloses the invention as claimed above and further discloses wherein the catheter shaft (40) (Fig. 5) is removably secured to the drive housing (506) (Fig. 4) via connector (518) (Fig. 4; para. 0084). 	
Regarding claim 6, Wulfman substantially discloses the invention as claimed above and further discloses wherein the catheter shaft (40) (Fig. 5 of Wulfman) is fixed in position relative to the drive housing (506) (at least when connector 518 forms a fluid tight seal with the coupler recess 520 of 506; see Fig. 4) (para. 0084).
Regarding claim 7, Wulfman substantially discloses the invention as claimed above and further discloses wherein the rotatable drive shaft (25) (Figs. 2 and 4) is rotatable relative to the guidewire (para. 0079-0080).
Regarding claim 8, Wulfman substantially discloses the invention as claimed above and further discloses wherein the drive housing (506) (Fig. 2) includes a motor (para. 0077 lines 14-19) disposed within the drive housing (para. 0072 lines 17-22 and 0073), the motor being configured to rotate the rotatable drive shaft relative to the catheter shaft (Fig. 5) (para. 0074).
Regarding claim 9, Wulfman substantially discloses the invention as claimed above and further discloseswherein the drive housing (506) (Figs. 2 and 4) includes a longitudinal lumen (guide tube (514)) (Fig. 3) in communication with the guidewire lumen of the rotatable drive shaft (25) (Fig. 3), the 
Regarding Claim 10, Wulfman discloses an an atherectomy system  (intraluminal material removal system; abstract) comprising: an atherectomy apparatus (device (600)) (Fig. 5; para. 0080 lines 15-17) including a drive housing (motor assembly (506)) (Fig. 2; para. 0077), a catheter shaft (catheter (40)) (Fig. 5) extending from a distal end of the drive housing (see Fig. 5), and a rotatable drive shaft (rotating drive shaft (25)) (Fig. 4) extending within the catheter shaft (40) and operably coupled to a motor (para. 0077) within the drive housing (506) (Fig. 4) (para. 0072 lines 17-22, 0073 and 0077), the rotatable drive shaft (25) having a guidewire lumen (lumen located inside the rotating drive shaft (see Fig. 4)) configured to receive a guidewire; and 
a guidewire management device (tracking unit (14)) (Fig. 2) comprising: 
a frame  (frame of tracking unit (14))including a base (504), a proximal upright extending upward from the base at a proximal end of the base (see Mod. Fig. 2[a] above), a distal upright extending upward from the base at a distal end of the base (see Mod. Fig. 2[a] above), a first and second frame rail extending longitudinally from the proximal upright to the distal upright (see Fig. 2 of Wulfman);
a guidewire locking element (guide wire brake system (22)) (Fig. 2) fixed to the frame (para. 0078); 
wherein the catheter shaft (40) (Fig. 5) is removably secured to the drive housing (506) (Fig. 4) via connector (518) (Fig. 4; para. 0084) (claim 5) and is non-rotatable relative to the drive housing when secured to the drive housing (506) (when connector 518 forms a fluid tight seal with the coupler recess 520 of 506; see Fig. 4) (para. 0084).
wherein the guidewire locking element (guide wire brake system (22)) (Fig.2) is configured to longitudinally secure the guidewire relative to the frame (para. 0078); 

wherein a proximalmost portion of the guidewire (11) extends proximal of the guidewire locking element (22) and a distal portion of the guidewire (11) extends distal of the guidewire locking element (22) (see Mod. Fig. 2[c] below);
 Note: the term “portion” is interpreted as a part of a whole. The guidewire, as a whole, extends from the proximalmost end [behind the guidewire locking element (22)], through the movable drive housing (506), and out of the drive housing (506) which forms the distalmost end of the guidewire. Therefore the proximal portion of the guidewire [behind the guidewire locking element] extends proximal of (22) and a distal portion [in front of the guidewire locking element] extends distal from element (22).
wherein the drive housing (506)(Fig. 2) is configured to slide along the distal portion of the guidewire (Fig. 2; para. 0077);
wherein the drive housing (506) includes a slot (proximal opening) (not shown) configured to receive the proximal portion of the guidewire (see Fig. 2 of Wulfman) (para. 0079).
 Note: the term “portion” is interpreted as a part of a whole. The guidewire, as a whole, extends from the proximalmost end [behind the guidewire locking element (22)], through the movable drive housing (506), and out of the drive housing (506) which forms the distalmost end of the guidewire. Therefore, as an alternative interpretation, the distal portion of the guidewire [in front of the guidewire locking element] can be interpreted as the proximal portion of the guidewire [located behind the drive housing (506)], wherein the slot of the drive housing (506) can receive the proximal portion therein.


    PNG
    media_image3.png
    375
    372
    media_image3.png
    Greyscale

Modified Fig. 2[c] of Wulfman
Wulfman discloses all of the limitations disclosed above including an atherectomy apparatus and a guidewire management device with a frame, two rails, and a guidewire locking element. However, Wulfman fails to disclose a movable tray slidably coupled to the at least one frame rail.
Wallace teaches a robotic instrument driver comprised of a robotic catheter system comprising drive housings (sheath instrument (62) and catheter instrument (61)) (Fig. 6B) (para. 0089) wherein the system has sterile adaptors (41) and a movable tray (mounting plates (37, 38)) (Fig. 6B and 7A) slidably coupled to the at least one frame rail (leadscrew (45, 46)) (para. 0095 and 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the drive housing in Wulfman to include the movable tray and sterile adaptors of Wallace in order to allow the atherectomy apparatus to be removably mounted onto the guidewire management device via a sterile adaptor (para. 0094 and 0095 of Wallace) so that the 
Regarding Claim 11, Wulfman substantially discloses the invention as claimed above and further discloses wherein the atherectomy apparatus (600) (see Fig. 5) includes a rotatable cutting head (70) (see Figs. 5 and 6) fixed to a distal end of the rotatable drive shaft (25) (see Fig. 5).
Regarding Claim 12, Wulfman substantially discloses the invention as claimed above and further discloses wherein the guidewire locking element (22) (see Fig. 2) is configured to prevent relative rotational movement between the guidewire and the frame (para. 0069 and 0078).
Regarding Claim 13, Modified Wulfman discloses wherein the drive housing (506) (see Fig. 2 of Wulfman) is configured to be releasably secured to the movable tray (mounting plate (83)) (see Figs. 7A and 7B of Wallace) (para. 0095 of Wallace) (as discussed above in claim 1).
Regarding Claim 14, Wulfman substantially discloses the invention as claimed above and further discloses wherein the at least one frame rail (rails (502)) (see Fig. 2) includes two frame rails extending longitudinally along a base (bed (504)) (see Fig. 2) of the frame (see para. 0077 of Wulfman).
Regarding claim 18, Modified Wulfman discloses wherein the proximal upright and the distal upright (labeled above in Modified Fig. 2) extend from a proximal end and a distal end of the base (504) (see Modified Fig. 2 above). However, Wulfman in view of Wallace fails to disclose the proximal upright and distal upright extending at an oblique angle from a proximal/distal end of the base.
Wallace also teaches wherein the proximal upright and the distal upright extend from a proximal end and a distal end of the base, respectively, at an oblique angle to the base (shown below in Modified Fig. 5B).

    PNG
    media_image4.png
    391
    693
    media_image4.png
    Greyscale

Modified Fig. 5B of Wallace
It would have been an obvious matter of design choice to have the proximal/distal uprights to form an oblique angle at the proximal/distal end of the base, since applicant has not disclosed that having oblique angles solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with oblique angles.
Regarding claim 19, Wulfman substantially discloses the invention as claimed above and further discloses wherein a free end of the proximal upright extends a greater distance from the base than a free end of the distal upright (see Modified Fig. 2 of Wulfman above).






Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771